FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         October 21, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 EDWARD L. MULCAHY, JR.,

       Plaintiff - Appellant,

 v.                                                          No. 19-1387
                                                 (D.C. No. 1:18-CV-01918-PAB-GPG)
 ASPEN/PITKIN COUNTY HOUSING                                  (D. Colo.)
 AUTHORITY, a multi-jurisdictional
 housing authority,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, McHUGH, and EID, Circuit Judges.
                  _________________________________

      Edward Mulcahy, Jr., sued Aspen/Pitkin County Housing Authority (APCHA)

under 42 U.S.C. § 1983, alleging due-process and equal-protection violations. The

district court dismissed his claims for lack of subject-matter jurisdiction under the

Rooker-Feldman doctrine. 1 In this appeal, Mr. Mulcahy abandons his claims for


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         The Rooker-Feldman doctrine takes its name from Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman,
460 U.S. 462 (1983).
relief except those seeking monetary damages. We affirm the judgment as to the

abandoned claims. As to the claims for damages, however, we reverse.

                                     I. Background 2

       APCHA administers an affordable-housing program in Pitkin County,

Colorado, where housing has become too expensive for the local workforce.

Through the housing program, APCHA conveys properties to residents (chosen by

lottery) at below-market prices. Mr. Mulcahy bought property through the APCHA

lottery program, accepting deed restrictions on his employment and residency.

       After owning the property for several years, Mr. Mulcahy received a letter

from APCHA alleging that he was not complying with the deed restriction. The

letter gave him fourteen days to respond and sixty days to resolve the compliance

issues. Although Mr. Mulcahy promptly communicated with APCHA’s

qualifications specialist, fourteen days after the date of the first compliance letter,

APCHA sent a second compliance letter. And fourteen days after sending the second

letter, APCHA sent an official notice of violation, finding that Mr. Mulcahy had

breached the deed restriction and informing him that he had fifteen days to contest

the finding. But Mr. Mulcahy was traveling, so he did not know about the notice of

violation and did not respond within the fifteen-day period. APCHA then sent him a

final letter demanding that he list the property for sale.




       2
      We recite the events leading to litigation as Mr. Mulcahy alleges them in his
amended complaint.
                                             2
      APCHA brought a suit in state court seeking an order forcing Mr. Mulcahy to

sell the property. The state court granted summary judgment to APCHA after

concluding that Mr. Mulcahy failed to exhaust his administrative remedies by not

contesting the notice of violation. The Colorado Court of Appeals affirmed the

judgment, and the Colorado Supreme Court denied certiorari review. 3

      Mr. Mulcahy then filed this lawsuit in federal court. His due-process claim

complains that “APCHA failed to follow its own regulations and guidelines” when it

prematurely issued a notice of violation. Aplt. App. at 198. And his equal-protection

claim complains that APCHA refused him a hearing to contest the notice of violation

even though it “has repeatedly granted other individuals” hearings after

administrative response deadlines had passed. Id. at 200. His complaint requests

relief including an order declaring invalid APCHA’s notice of violation, an

injunction requiring APCHA to issue a notice of violation that allows him to request

a hearing to contest its findings, and several forms of damages. The district court

dismissed Mr. Mulcahy’s claims under the Rooker-Feldman doctrine.




      3
         APCHA moves to supplement the record with documents from the state-court
litigation. We grant the motion, exercising our discretion to take judicial notice of
public records from “our court and certain other courts concerning matters that bear
directly upon the disposition of the case at hand.” United States v. Ahidley, 486 F.3d
1184, 1192 n.5 (10th Cir. 2007).

                                           3
                                    II. Discussion

      Mr. Mulcahy pursues only his claims for damages on appeal, arguing that the

district court erroneously dismissed those claims under Rooker-Feldman. 4 “We

review that dismissal de novo.” Campbell v. City of Spencer, 682 F.3d 1278, 1281

(10th Cir. 2012).

      The Rooker-Feldman doctrine recognizes that only the Supreme Court “is

vested, under 28 U.S.C. § 1257, with jurisdiction over appeals from final state-court

judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006). And so “lower federal

courts are precluded from exercising appellate jurisdiction over final state-court

judgments.” Id.

      But “Rooker-Feldman is not simply preclusion by another name.” Id. at 466.

It applies only in “cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). “If a federal plaintiff

presents some independent claim, albeit one that denies a legal conclusion that a state

court has reached in a case to which he was a party, then there is jurisdiction and

state law determines whether the defendant prevails under principles of preclusion.”
Id. at 293 (internal quotation marks and alterations omitted). In other words, the


      4
        Mr. Mulcahy concedes that his request for an order declaring the notice of
violation invalid “does appear to conflict with the Rooker-Feldman doctrine,” Aplt.
Opening Br. at 25, and that he has “abandoned” his request for injunctive relief, Aplt.
Reply Br. at 10. But he maintains that his requests for monetary damages survive.
                                           4
doctrine does not prohibit a federal action “just because it could result in a judgment

inconsistent with a state-court judgment.” Mayotte v. U.S. Bank Nat’l Ass’n,

880 F.3d 1169, 1174 (10th Cir. 2018). The federal actions it prohibits are those

seeking “to modify or set aside a state-court judgment because the state proceedings

should not have led to that judgment.” Id.

      Mr. Mulcahy’s claims do not complain of injuries caused by the state-court

judgment. Indeed, the alleged constitutional violations underlying his claims—

APCHA’s issuing a notice of violation and refusing to grant a hearing to allow him to

contest it—occurred before the state-court suit began. The constitutional violations

that he alleges are APCHA’s acts “that led to the judgment,” not “the content of the

judgment.” Campbell, 682 F.3d at 1285.

      Still, APCHA protests, without the state-court judgment, Mr. Mulcahy “would

have no reason to assert claims for damages against APCHA.” Aplee. Br. at 15. This

point raises a fair question: Does Mr. Mulcahy in fact complain of injury from the

state-court judgment while purporting to complain only of APCHA’s conduct? We

do not think so. A “federal suit complains of injury from a state-court judgment,

even if it appears to complain only of a third party’s actions, when the third party’s

actions are produced by a state-court judgment and not simply ratified, acquiesced in,

or left unpunished by it.” Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 88

(2d Cir. 2005). The state-court judgment did not produce the actions that

Mr. Mulcahy challenges in his complaint, actions that occurred before the state-court

suit even began.

                                             5
       That Mr. Mulcahy complains about conduct predating the state-court suit

distinguishes this case from Mann v. Boatright, 477 F.3d 1140 (10th Cir. 2007). In

Mann we concluded that Rooker-Feldman barred the plaintiff’s claims for “monetary

damages against a variety of government actors and private individuals for the

alleged violations of her constitutional rights occasioned by their complicity with the

probate court’s orders.” Id. at 1147. Mr. Mulcahy, in contrast to the plaintiff in

Mann, seeks damages based on alleged constitutional violations that predated any

relevant state-court order, not based on violations that occurred through complicity

with a state-court order.

       Williams v. HSBC Bank USA, N.A., 681 F. App’x 693 (10th Cir. 2017)

(unpublished), on which APCHA relies, does not persuade us that Rooker-Feldman

bars Mr. Mulcahy’s claims for damages. The plaintiffs in Williams sought, in

addition to other relief, “compensation for their home,” which had been sold at an

auction following a state-court foreclosure judgment. Id. at 696 (internal quotation

marks and brackets omitted). We concluded that Rooker-Feldman barred the

plaintiffs’ damages claims because “their compensation request rest[ed] on the

premise that the foreclosure judgment [was] infirm.” Id. Mr. Mulcahy does not

argue in this case that the state-court judgment is infirm, “that a defect in the state

proceedings invalidate[s] the state judgment,” Mayotte, 880 F.3d at 1175.

       Just as Mr. Mulcahy does not argue that the state judgment is infirm, neither

does he seek to set it aside. Because his “claims are based on events predating” the

state-court suit, he “could certainly obtain damages from [APCHA] without setting

                                            6
aside” the state-court judgment. Id. at 1175–76. Rooker-Feldman, then, does not bar

his claims for damages. See id.

      APCHA alternatively contends, as it did in the district court, that

Mr. Mulcahy’s claims are barred by claim preclusion. The district court did not rule

on APCHA’s claim-preclusion defense. Although we have discretion to affirm on

any ground that the record supports, Elkins v. Comfort, 392 F.3d 1159, 1162

(10th Cir. 2004), we “adopt the better practice of leaving the matter to the district

court in the first instance” on remand, Evers v. Regents of Univ. of Colo., 509 F.3d
1304, 1310 (10th Cir. 2007).

                                    III. Conclusion

      We affirm the district court’s dismissal of the claims for relief that

Mr. Mulcahy has abandoned—all claims except those seeking damages. We reverse

the district court’s dismissal of the claims for damages. And we remand the case for

further proceedings.



                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                            7